DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 5/12/2021.
3.	This Office Action is made Notice of Allowance. 
4.	Claims 3-4 were previously cancelled.
5.	Claim 6 is currently cancelled.
6.	Claims 1, 2, 5, 7-10 numbered accordingly and are allowed herein.
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 5/12/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
8.	In light of amendment, the 35 USC 112b rejection is withdrawn herein.
9.	In light of amendment to the title of specification, the objection is withdrawn herein.
Allowable Subject Matter
1.	Claims 1, 2, 5, 7-10 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 8, and 10 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Xu et al. US 20150092703 discloses Fig. 12 (Depicts multiple subframes/signal the prior art Mukherjee et al. US 20160143014 discloses Figs. 5, 8,28, and Sections [0039] Performing the LBT (listen before talk) procedure comprises randomly selecting a backoff (i.e. not transmitting) counter (N) and performing an extended CCA procedure until the backoff counter (N) is equal to 2; Performing the LET comprises, upon the backoff counter (N) reaching a value of 2, observing the observed channel during a CCA slot having an extended (i.e. longer) CCA duration; Sections [0099] LET protocol us used for FDD and TDD; Sections [0163] The base station determines one or more settings for LET and include whether or not to apply CCA deferral, the duration(s) of CCA slots, desired CCA starting points, a range of values for the backup counter N (i.e. prescribed time length), and/or the like.
	However, Xu in view of Mukherjee do not render obvious in combination with other limitations in the independent claims the claim elements A base station apparatus for communicating with a terminal apparatus in a communication system that applies a communication method to a first frequency band used in a dedicated manner and to a second frequency band different from the first frequency band, the base station apparatus comprising:
a transmitter configured to configure at least one frame structure of multiple frame structures in the second frequency band, notify the terminal apparatus of control information related to the at least one frame structure, and configure a non-transmit period with prescribed length between multiple signal transmit periods of the at least one frame structure, wherein: the transmitter configures a number of frame boundaries configurable to the non-transmit period for each of the multiple frame structures, the transmitter transmits multiple component carriers configured with a frame structure in which the number of frame boundaries different from each other are configured in non-transmit periods, and configures each length of the non-transmit periods of the frame structure configured for the multiple component carriers to be longer than at least a prescribed time length, the transmitter configures frame structures different from each other for multiple component carriers in the second frequency band, and configures a frame partially containing a null period in signal transmit periods of the multiple component carriers, 
the frame partially containing the null period includes a frame containing the null period at a head of the frame, and a frame including the null period at an end of the frame, and the frame partially containing the null period is configured to a position different for each of the multiple component carriers in the signal transmit periods of the multiple component carriers.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 2, 5, 7-10 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 2, 5, 7-10 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 21, 2021
/JAEL M ULYSSE/
Primary Examiner, Art Unit 2477